DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I (claims 1-11 and 18-20) in the reply filed on 9/19/22 is acknowledged.  The traversal is on the ground(s) that the apparatus of Invention I can only be used in the method detailed Invention II, and the fact that both inventions are classified in the same area.  This is not found persuasive because to begin with the apparatus as noted by examiner would be classified in area a61b17/3427 which is for access ports, e.g. toroid shaped introduces for instruments or hands for intercostal space while the method is classified in a61f2017/564 which is for methods of treatment.  Therefore, the two inventions are not classified in the same location.  In addition, as to the limitation in Invention I which recites “chest cavity tube region is specifically configured to be deployed inside of a chest cavity between ribs” this is interpreted as an intended use limitation.  Therefore, this limitation is only given weight as to the structural differences that it may detail when compared to the prior art of record.  However, the search for apparatuses that meet this limitation would go beyond the scope then just chest cannulas since so long as a device is capable of being used in the same manner it would meet the limitation while the same limitation in method claim would more narrowly restrict the limitation to a device that is being used in the exact same manner.  Therefore, the search would be narrower for the method than the device demonstrating that there would be a burden if both inventions were maintained.
 Therefore, the requirement is still deemed proper and is therefore made FINAL.
In addition, a species election was required of applicant as noted on pages 4-5 of the restriction mailed on 6/21/22.  However, the remarks filed on 9/19/22 made no mention of which species would be elected.  Therefore, examiner reached out to applicant’s representative to get the election over the phone.  In a conversation with Kenneth Altshuler on 9/22/22, he stated that species A (Fig. 3 and 4b-5c) would be elected with traverse citing the same arguments that were discussed as above.
Claims 9-10, 12-17. and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/19/22.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In claim 1 at line 11-12 the limitation recites “said second tubular portion is not capable of entering said chest cavity”. This limitation cannot be satisfied without the inclusion of the human organism, or the chest cavity, therefore, applicant is claiming the chest cavity as part of the invention. Instead, applicant should use “adapted to” or “configured to” language to overcome the 101 rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “essentially” in claim 6 at line 1 and claim 7 at line 2 is a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 7 is rejected as indefinite for depending upon an indefinite claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagen (US Patent Pub. 20100185053A1) in view of Tanaka et al (US Patent Pub. 20100204707A1). 
Hagen discloses an instrument capable of being used as a curved chest cavity cannula.  Specifically in regards to claim 1, Hagen discloses a proximal end (end of 12 outside layer 2 and having 26) and a distal end (end of 12 opposite 26); a flexible arc-shaped tube (portion of 12 that lies between layer 2 and wall 6) that defines at least a portion of a tunnel between said proximal end and said distal end, said flexible arc-shaped tube  (portion of 12 that lies between layer 2 and passed wall 6) further defining a terminal aperture (aperture through which 14 passes) at said distal end, said flexible arc-shaped tube  (portion of 12 that lies between layer 2 and passed wall 6) defines a chest cavity tube region (region of 12 that creates a tunnel between layer 2 and wall 6), said chest cavity tube region is specifically configured to be deployed inside of a chest cavity between ribs and said terminal aperture (aperture through which 14 passes) capable of receiving effluent from said chest cavity (As can be seen in Fig. 1-6, a cannula 12 has a proximal end with a mechanism 17 and valve 26 and a distal end through which the edge 14 of a trocar extends.  The cannula 12 is introduced into the site by means of a trocar and curves to enter the space between the skin 2 and abdominal wall 6, and is curved again to enter past the wall 6.  After the trocar is removed the cannula 12 retains its curved shape. The limitation reciting wherein the tube is within the chest cavity is being interpreted as an intended use recitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The cannula 12 is fully capable of being used to be inserted into a chest cavity by means of the steering of the cannula to fit within curved spaces.) (Fig. 1-6; Para. [0026], [0029]-[0036], [0038]).  Hagen also discloses a secondary tubular portion (portion of 12 that lies outside layer 2) that is not arc-shaped like said flexible arc-shaped tube, said secondary tubular portion providing a proximal aperture (aperture through valve 26 and mechanism 17) defining said proximal end and forming a part of said tunnel (Fig. 1-6; Para. [0026], [0029]-[0036]).  However, Hagen is silent as to the second tubular portion not being capable of entering said chest cavity.
Tanaka discloses a chest cavity cannula.  Specifically in regards to claim 1, Tanaka a cannula (300) having a proximal end (end of 302 into which 320 is inserted) and a distal end (304); a first tube (portion of 302 distal of 308) that defines a portion of a tunnel between the proximal and distal ends; a secondary tubular portion (end of 302 proximal of 308/309) said second tubular portion end of 302 proximal of 308/309) is not capable of entering said chest cavity (As can be seen in Fig. 4d, the flange 308 and collar 309 prevent the entirety of the tube 302 from being inserted into the chest space.) (Fig. 3a and 4d-e; and Para. [0106], [0112], [0123]-[0126]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the cannula 12 of Hagen by adding a flange and collar as taught in Tanaka in order to have a means to secure the tube against the skin of the chest of the patient and (Para. [0112]).
In regards to claim 2, Hagen discloses wherein said secondary tubular portion and said flexible arc-shaped tube are comprised by a unitary tube (Fig. 1-6).
In regards to claim 3-4, Hagen discloses wherein said secondary tubular portion (portion of 12 that lies outside layer 2) comprises a collar (17) adapted to be manipulated by a human hand, and wherein said collar (17) is rigid (Fig. 1-6; and Para. [0026] and [0038]).
In regards to claim 5, Hagen in view of Tanaka disclose a curved chest cavity cannula comprising an arc shaped portion and a secondary portion.  Tanaka further discloses wherein the secondary tubular portion (end of 302 proximal of 308/309) comprises a ridged collar (309) and  wherein said collar  (309) fixedly joins said secondary tubular portion (end of 302 proximal of 308/309) with said first tube (portion of 302 distal of 308) (Modifying the tube 12 of Hagen to have the collar 309 and flange 308 of Tanka would allow the user to affix the tube in place on the patient and separate the portion of the tube 12 that is curved within the patient and the portion of the tube that remains straight and outside the patient.) (Fig. 3a and 4d-e; and Para. [0106], [0112], [0123]-[0126]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the cannula 12 of Hagen by adding a flange and collar as taught in Tanaka in order to have a means to secure the tube against the skin of the chest of the patient and (Para. [0112]).
In regards to claim 6-7, Hagen in view of Tanaka disclose a curved chest cavity cannula comprising an arc shaped portion and a secondary portion.  Tanaka further discloses wherein a stop plate (308) essentially at the juncture of said first tube (portion of 302 distal of 308) and said secondary tubular portion (end of 302 proximal of 308/309), said stop plate (308) adapted to cover an incision in said chest cavity when said first tube (portion of 302 distal of 308) is deployed in said chest cavity, and wherein said stop plate (308) is adapted to essentially seal said incision (Modifying the tube 12 of Hagen to have the collar 309 and flange 308 of Tanka would allow the user to affix the tube in place on the patient and separate the portion of the tube 12 that is curved within the patient and the portion of the tube that remains straight and outside the patient.) (Fig. 3a and 4d-e; and Para. [0106], [0112], [0123]-[0126]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the cannula 12 of Hagen by adding a flange and collar as taught in Tanaka in order to have a means to secure the tube against the skin of the chest of the patient and (Para. [0112]).
In regards to claim 8, Hagen discloses wherein said curved chest cavity cannula (12) is adapted to fit over a chest tube deployment shaft (As can be seen in Fig. 6-7, the cannula 12 is capable of allowing an instrument 20 pass therethrough for access into the patient’s cavity.  The cannula would be fully capable of allowing a chest tube to pass therethrough.) (Fig. 4-7; and Para. [0026],[0029]).
In regards to claim 11, Hagen discloses wherein the cannula (12) is adapted to receive a flexible chest tube via said proximal aperture (aperture through 26), said flexible chest tube adapted to be deployed in a patient's chest cavity via said terminal aperture (aperture throuch which 14 passes) (As can be seen in Fig. 6-7, the cannula 12 is capable of allowing an instrument 20 pass therethrough for access into the patient’s cavity.  The cannula would be fully capable of allowing a chest tube to pass therethrough.) (Fig. 4-7; and Para. [0026],[0029]).

In regards to claim 18, Hagen discloses an instrument capable of being used as chest cannula.  Specifically, Hagen discloses a pliable arc-shaped tube (12) specifically configured for being inserted and retained inside of a chest cavity, said tube possessing a distal aperture (aperture through which 14 passes) defined by a distal end (end of 12 opposite 26) of the arc-shaped tube (12),said arc-shaped tube (12) possessing a proximal aperture (aperture through 26) at a proximal end (end having 26) of the said arc-shaped tube (12), said distal aperture adapted to reside inside of said chest cavity when inserted therein, said proximal aperture is not adapted to be inserted in said chest cavity, said pliable arc-shaped tube (12) adapted to permanently retain its arc shape when unconstrained (Fig. 5-6), said pliable arc-shaped tube (12) adapted to conform to the shape of a probe shaft (shaft of 15) used to insert said pliable arc-shaped tube (12) inside said cavity (As can be seen in Fig. 1-6, a cannula 12 has a proximal end with a mechanism 17 and valve 26 and a distal end through which the edge 14 of a trocar extends.  The cannula 12 is introduced into the site by means of a trocar and curves to enter the space between the skin 2 and abdominal wall 6, and is curved again to enter past the wall 6.  After the trocar is removed the cannula 12 retains its curved shape. The limitation reciting wherein the tube is within the chest cavity is being interpreted as an intended use recitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The cannula 12 is fully capable of being used to be inserted into a chest cavity by means of the steering of the cannula to fit within curved spaces.) (Fig. 1-6; Para. [0026], [0029]-[0036], [0038]).  However, Hagen is silent as to the cannula having a collar and a stop plate.
Tanaka discloses a chest cavity cannula.  Specifically in regards to claim 18, Tanaka discloses a cannula (300) having a proximal end (end of 302 into which 320 is inserted) and a distal end (304); a tube (302) that defines a portion of a tunnel between the proximal and distal ends (As can be seen in Fig. 4d, the flange 308 and collar 309 prevent the entirety of the tube 302 from being inserted into the chest space.) (Fig. 3a and 4d-e; and Para. [0106], [0112], [0123]-[0126]).  Tanaka further discloses a collar (309) not adapted to be inserted in said chest cavity; and a stop plate (308) butting up against said collar (309), said stop plate (308) adapted to cover an incision through which the tube (302) is inserted inside of said chest cavity, said chest cannula (300) adapted to be used instead of and without cooperation of a chest tube  (Modifying the tube 12 of Hagen to have the collar 309 and flange 308 of Tanka would allow the user to affix the tube in place on the patient and separate the portion of the tube 12 that is curved within the patient and the portion of the tube that remains straight and outside the patient.) (Fig. 3a and 4d-e; and Para. [0106], [0112], [0123]-[0126]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the cannula 12 of Hagen by adding a flange and collar as taught in Tanaka in order to have a means to secure the tube against the skin of the chest of the patient and (Para. [0112]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 5509909 to Moy; US Patent 6053904 to Scribner et al; and US Patent Pub. 20040078026A1 to Wagner were all considered in regards to the claims since they disclose curved cannulas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775